Atkinson, J.
1. On an interlocutory hearing of an application for injunction and receiver by one partner against another, in an action for dissolution of the firm and an accounting, where both parties prayed for dissolution and accounting, and the judge was authorized to find that both parties violated the reciprocal duties of each to the other as partners, among others, in the matters of properly accounting to the other, and in taking exclusive possession of firm assets consisting of products and earnings of the business, there was no abuse of discretion in granting the injunction and appointing a receiver, although neither partner was insolvent, and the excepting partner offered to give bond for proper accounting as to the assets in his hands.
2. The case was tried on the pleadings. The petition was sworn to by the plaintiff positively in so far as it referred to matters derived from his own knowledge, but in so far as derived from the knowledge of others he believed the allegations to be true. Most of the allegations of the petition related to personal acts of the plaintiff and acts of the defendant and her agent concerning which the plaintiff had personal knowledge, and practically everything alleged which did not thus fall within plaintiff’s knowledge was admitted in the answer. See Bennett v. Smith, 108 Ga. 466 (34 S. E. 156) ; Civil Code, §§ 5475, 5476, 5477.

Judgment affirmed.


All the Justices concur.